POSITIVE ELECTRODE ACTIVE MATERIAL, POSITIVE ELECTRODE, BATTERY, BATTERY PACK, ELECTRONIC DEVICE, ELECTRIC VEHICLE, POWER STORAGE DEVICE, AND POWER SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 4/12/2022:
Claims 1 and 14 have been amended; claim 9 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b), 102(a)(1), and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 was rejected under 35 USC 112(b) for being indefinite. Claims 1-6, 10, and 11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masayuki et al. (JP 2016-143539 A using JP 6611438 B2 as an electronic English language translation). Claims 12-16 were rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. (JP 2016-143539 A using JP 6611438 B2 as an electronic English language translation) as applied to claim | above, and further in view of Endoh et al. (US 2014/0154555 A1).
The Applicant has amended claim 1 to incorporate the subject matter of allowable claim 9, and thus, the rejections under 35 USC 102 and 103 have been withdrawn. Further, claim 14 has been amended to address the rejection under 35 USC 112(b) which has been withdrawn. As such, claims 1-8 and 10-16 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729